                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JOHN H. WOODRING, JR.                    :

                 Plaintiff               :     CIVIL ACTION NO. 16-2253

      v.                                 :          (JUDGE MANNION)

NANCY A. BERRYHILL1                      :

                 Defendant               :

                                    ORDER

      In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

      (1) the Commissioner’s decision to award Woodring benefits from

           March 21, 2012 through December 18, 2013 is AFFIRMED;




      1
         On January 23, 2017, Nancy A. Berryhill became the Acting
Commissioner of Social Security. On March 6, 2018, the Government
Accountability Office stated that, as of November 17, 2017, Ms. Berryhill’s
status violated the Federal Vacancies Reform Act, which limits the time a
position can be filled by an acting official and “[t]herefore Ms. Berryhill was not
authorized to continue serving using the title of Acting Commissioner...”
Violation of the Time Limit Imposed by the Federal Vacancies Reform Act of
1988 Commissioner, Social Security Administration. Government
Accountability Office. March 6, 2018. However, Ms. Berryhill continues to
functionally lead the Social Security Administration from her position of record
as Deputy Commissioner of Operations. Pursuant to Federal Rule of Civil
Procedure 25(d), Nancy A. Berryhill is substituted for Carolyn W. Colvin,
Acting Commissioner of Social Security, as the defendant in this suit.
        (2) the Commissioner’s decision to terminate Woodring’s benefits as of

             December 19, 2013 is REVERSED;

        (3) the instant action is REMANDED to the Commissioner for further

             proceedings; and

        (4) the Clerk of Court shall MARK THIS CASE CLOSED.




                                                          s/   Malachy E. Mannion
                                                          MALACHY E. MANNION
                                                          United States District Judge


DATE: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-2253-01-Order.docx




                                                       -2-
